Citation Nr: 1633352	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  15-24 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to November 1967.  His service included deployment to the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in June 2016.

Pursuant to 38 C.F.R. § 20.900(c) (2015), the appeal has been advanced on the Board's docket.

The issue of entitlement to service connection for bilateral hearing loss was filed on a June 2016 VA Form 21-526EZ, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).


FINDINGS OF FACT

The Veteran's current bilateral tinnitus had its onset during active military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

July 2014 and July 2016 VA audiological examinations show that the Veteran has a current diagnosis of tinnitus.  Thus, the first element of service connection is met.

A review of the Veteran's service personnel records shows that his military duties exposed him to hazardous noise levels.  See also June 2015 Statement of the Case.  Also, in June 2016, the Veteran testified before the undersigned VLJ that while serving in the Republic of Vietnam he was exposed to hazardous noise from generators, as well as combat-related gun and artillery fire; he did not wear hearing protection during these exposures.  The Board finds the Veteran's testimony regarding noise exposure to be credible as it is partially supported by his service personnel records and not contradicted by the remaining evidence of record.  Accordingly, the second element of service connection is met.

The July 2014 and July 2016 VA examiners opined that it was less likely than not that the Veteran's tinnitus was related to his active military service.  Both opinions were primarily based on the fact that the Veteran's entrance and exit examinations did not demonstrate a threshold shift in hearing in either ear.

The Board is not persuaded by the examiner's explanations because they failed to discuss the Veteran's noise exposure or the lay evidence of record.  The Veteran testified before the undersigned VLJ that he was exposed to hazardous noise in the Republic of Vietnam and that his ears began hissing or humming at that time as well.  He testified that these problems have continued since his discharge from service.  The Veteran also stated that after discharge from service he worked for thirty five years in a quiet office environment and he did not otherwise engage in any social or recreational activities that could have presented noise exposure.  The Board finds these allegations to be credible and notes that the Veteran is competent to diagnose tinnitus as it is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Charles v. Principi, 16 Vet. App. 370 (2002).  The Board also finds that the Veteran's lay statements are competent to identify the etiology of his tinnitus as beginning coincident with his active military service in the Republic of Vietnam.  Thus, the third element of service connection is met.

In reaching this determination, the Board has resolved all reasonable doubt in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  All three elements of service connection have been met.  Accordingly, service connection for bilateral tinnitus is warranted.


ORDER

Service connection for bilateral tinnitus is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


